DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each fastening component configured to be slidingly and height-adjustably disposed within a corresponding cylindrical fastening socket”.  Examiner finds it unclear as to what is intended to be claimed by height-adjustably.
Paragraph [0032] recites: In order to fix the restrainer, the fastening section of the restrainer works together with at least fastening socket within the housing.

Paragraph [0035] recites: As already illustrated above, it is provided that in a preferred embodiment the restraining portion of the restrainer may be fixed in a height-adjustable manner. In order to achieve this object, it is contemplated to provide different fastening settings for the fastening socket, by which settings the fastening portion of the restrainer may work together with the fastening socket. The different fastening settings may, for example, be realized by a catch or-6- the Attorney Docket No. 122295-6653 PATENT like, which, as a function of the precise refinement of the ducts, positions the restraining portion. 

Paragraph [0036] recites: One or more embodiments provide that the at least one fastening socket has a cylindrical cavity and the fastening portion has at least a cylindrical guiding portion. Here, the cylindrical guiding portion is situated in the cylindrical cavity of the fastening socket and the cylindrical cavity is preferably of equal depth or deeper than the length of the cylindrical guiding portion. This provides the encompassing flexibility in regard to the height adjustability of the restrainer.

Examiner finds it unclear as to what causes the height adjustable matter.  Paragraph [0035] describes a completely different structure for accomplishing such than paragraph [0036] does.  Examiner further notes that if paragraph [0036] is the intended structure that provides the function then it is unclear as to how it is adjustable as it seems as though there is only one size or a guiding portion which means that more than one guiding portion must be used to adjust height or more than one depth  of cavity must be change in order to adjust height, which appears to be more of different structures used in combination rather than a single structure being used and being adjusted.  Examiner notes the claims 1 and 14  should specifically set forth (or provide specific structure) as to how the height-adjustably is accomplished.

Claims 2 and 15 further requires additional adjustable.  It is unclear as to whether it is the same manner used in Claims 1 and 14 or an additional manner.

Allowable Subject Matter
Claims 1, 2, 4, and 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651